Russell, J.
The statement of the judge, in directing a verdict for two of three defendants jointly indicted, that he would express no opinion as to the guilt or innocence of the third defendant (the plaintiff in error here)., is not subject to criticism as being expressive of an opinion as to the defendant’s guilt, nor prejudicial to his right to a fair trial. The trial was free from error, and the evidence fully authorized the conviction of the offense of voluntary manslaughter.

Judgment affirmed.

Conviction of manslaughter; from Colquitt superior court— Judge Thomas.
Deeejnber 16, 1911.
W. F. Way, W. A. Covington, for plaintiff in error.
J. A. Wilkes, solicitor-general, contra.